Citation Nr: 0329013	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable initial evaluation for 
hypertension.

3.  Entitlement to an increased initial evaluation for 
eczema, currently rated as 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for 
residuals of right middle finger fracture.

5.  Entitlement to a compensable initial evaluation for 
hearing loss.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
October 1977 to December 1995.  This case originally came 
before the Board of Veterans' Appeals (the Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Board denied the appellant's claims on appeal 
in a decision dated September 19, 2001.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In December 2002, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The basis for the Motion for Remand was that 
the Board had not adequately addressed VA's compliance with 
the duty to notify, under 38 U.S.C.A. § 5103(a), pursuant to 
the Court's holding in Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  A December 2002 Order of the Court granted 
the Joint Motion and vacated the Board's decision.  The 
issues on appeal were remanded for readjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a).

The Board notes that an attorney had previously represented 
the appellant.  In a June 2003 letter, the appellant was 
notified that VA had revoked that attorney's authority to 
represent VA claimants.  The appellant was informed that he 
could appoint an accredited veterans' service organization, 
or appoint a different private attorney.  The appellant 
responded in July 2003, and again stated that he wanted to be 
represented by the aforementioned attorney.  The Board sent 
the appellant a letter that same month in which he was 
informed that the attorney remained barred from representing 
claimants before VA and that said attorney could not submit 
evidence or argument to VA on behalf of the appellant.


REMAND

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Furthermore, as indicated in the Joint Remand, the provisions 
of 38 U.S.C.A. § 5103(a) have not been satisfactorily 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

3.  Thereafter, the RO should 
readjudicate the five claims on appeal.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


